United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CORPS OF ENGINEERS, Pittsburgh, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1756
Issued: April 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 22, 2010 appellant filed a timely appeal from a December 29, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on May 21, 2009.
FACTUAL HISTORY
On May 21, 2009 appellant, then a 53-year-old lock and dam equipment mechanic, filed
a (Form CA-1) traumatic injury claim alleging that a nurse improperly inserted a needle into a
1

5 U.S.C. § 8101 et seq.

left arm nerve during a blood drawing on that day. He claimed pain, trembling and tingling
radiating to his fingertips. Appellant’s supervisor signed the Form CA-1 on May 21, 2009 and
noted that appellant did not stop work. The employing establishment did not controvert the
claim.
The Office informed appellant in a June 4, 2009 letter that additional evidence was
needed to establish his claim. It gave him 30 days to submit medical reports describing the
history of injury, diagnosis, symptoms, test results, period and extent of disability, treatment
provided and prognosis and offering a physician’s reasoned opinion as to how the May 21, 2009
employment incident caused a left arm condition.
In a May 29, 2009 progress note, Dr. Robert Olexo, an osteopath and Board-certified
family practitioner, advised that appellant presented burning, tingling and numbness in the left
arm due to the May 21, 2009 blood drawing. On examination, he observed decreased sensation
in the left hand dorsum and mild tenderness to palpation in the left antecubital area. Dr. Olexo
diagnosed localized left arm neuropathy and status post “lab[oratory] work/blood drawn.” He
detailed in a May 29, 2009 duty status report that a nurse contacted a nerve in appellant’s left
arm upon drawing blood for an annual physical examination on May 21, 2009. Dr. Olexo
reported localized neuropathy for the diagnosis due to injury. He added that appellant did not
miss work.
Appellant’s June 23, 2009 response letter denied any preexisting injuries and noted that
the blood drawing occurred off the employing establishment premises but was mandated by the
employing establishment. It also contained a signed statement from Dane Summerville that he
witnessed the incident and observed that appellant “was in pain and had numbness.”
In a June 29, 2009 report, Dr. Olexo related that appellant sustained left wrist numbness
immediately following a May 21, 2009 blood drawing for a physical done at work. A May 29,
2009 examination, which included a neurological evaluation, revealed mild tenderness to
palpation in the left antecubital area and decreased sensation to light touch and filament testing
in the left hand dorsum distal to the wrist. Dr. Olexo commented that appellant’s arm did not
exhibit any rash, blister, bleeding, bruising or erythema. He “found no true disability associated
with this work injury” and pointed out that appellant continued to work.
In a July 10, 2009 telephone memorandum, the employing establishment confirmed that
appellant was in the performance of duty as it sanctioned his medical appointment on
May 21, 2009.
By decision dated July 10, 2009, the Office denied appellant’s claim, finding the medical
evidence was insufficient to establish a causal relation between any left arm neuropathy
diagnosed medical condition and the May 21, 2009 work incident. It accepted that the blood
draw was required by the employer.
On August 11, 2009 the Office received an undated prescription note signed by
Dr. Olexo, which stated that appellant sustained left wrist neuropathy “due to trauma” on
May 21, 2009 involving “lab[oratory] work/needle stick.”

2

Appellant timely requested an oral telephonic hearing, which was held on
November 6, 2009. At the hearing, he testified that a nurse “hit a motor nerve” during a
mandatory blood draw, causing arm discomfort and difficulty gripping and holding things.
Appellant went to his doctor when the pain did not go away after three days.
By decision dated December 29, 2009, an Office hearing representative affirmed the
July 10, 2009 denial. She found that there was “no doubt” that appellant “suffered some
symptomatology after the blood draw during his work physical” but the record was unclear as to
the diagnosis.
LEGAL PRECEDENT
An employee seeking compensation under the Act has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,2
including that he is an “employee” within the meaning of the Act and that he filed his claim
within the applicable time limitation.3 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
The Office denied appellant’s claim on the basis that the medical evidence did not
sufficiently demonstrate a causal relationship between a diagnosed medical condition and the
May 21, 2009 work event. Although causal relationship generally requires a rationalized
medical opinion, a claim may be accepted without a medical opinion when one or more of the
following criteria, as set forth in the Office’s procedure manual, are satisfied:
“(1) The condition reported is a minor one which can be identified on visual
inspection by a lay person (e.g., burns, lacerations, insect stings or animal bites);
“(2) The injury was witnessed or reported promptly and no dispute exists as to the
fact of injury; and
“(3) No time was lost from work due to disability.”7
In the present case, the evidence supports that one of appellant’s left arm nerves was
improperly punctured during a May 21, 2009 blood drawing for the annual employment physical
examination. Mr. Summerville, a witness, provided a signed statement in appellant’s June 23,
2009 letter that he witnessed the blood drawing and observed him in immediate pain. The
condition was minor, as the Form CA-1 and Dr. Olexo’s May 29 and June 29, 2009 medical
reports indicated that appellant did not incur any time loss from work due to his diagnosed left
arm neuropathy. Thus, the first and third criteria are satisfied.
The second criterion is also met since appellant’s supervisor signed the Form CA-1 on
May 21, 2009, the same day as the employment incident, demonstrating that the injury was
promptly reported. As mentioned, Mr. Summerville attested to the employment incident.
Furthermore, no dispute exists as to the fact of injury.
Because all three of the enumerated criteria are satisfied, a medical opinion on causal
relationship is not necessary.8 The Board also notes that Dr. Olexo’s medical reports listed an
accurate history of the injury, reported findings on examination and diagnosed localized
neuropathy due to the work incident.9 Dr. Olexo did not list any other cause for appellant’s
symptoms. Accordingly, the Board finds that appellant sustained a traumatic injury in the
performance of duty.10

7

Jussara L. Arcanjo, 55 ECAB 281 (2004); See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3(d)(1) (September 2010); M.A., Docket No. 08-2510 (issued July 16, 2009).
8

The Board notes that a claimant need not establish all three factors to prevail. Pearlene Morton, 52 ECAB 493
(2001); Timothy D. Douglas, 49 ECAB 558 (1998); see, e.g., M.A., supra note 7.
9

Although the hearing representative denied the claim because she questioned whether a diagnosis was provided,
Dr. Olexo clearly diagnosed localized neuropathy and noted findings on examination to support the diagnosis.
10

This is also consistent with Office procedures which state that deleterious effects such as injury while
undergoing periodic medical examination are compensable. See Federal (FECA) Procedure Manual, Part 2 -Claims, Performance of Duty, Chapter 2.804.19(a) (March 1994).

4

Because the Office did not address appellant’s entitlement to medical benefits, the case
will be remanded for the Office to make appropriate findings on the issue. After such further
development as it considers necessary, the Office shall issue a de novo decision on appellant’s
entitlement to benefits under the Act.
CONCLUSION
The Board finds that appellant established that he sustained a traumatic injury in the
performance of duty on May 21, 2009.11
ORDER
IT IS HEREBY ORDERED THAT the December 29, 2009 decision of the Office of
Workers’ Compensation Programs is reversed. The case is remanded for further action
consistent with this decision.
Issued: April 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

The Board notes that appellant submitted new evidence on appeal. The Board lacks jurisdiction to review
evidence for the first time on appeal. 20 C.F.R. § 501.2(c).

5

